Turney, J.,
delivered the opinion of the court.
In this case, decided at a former day of the term, there is now an application for a lien upon the lands of the minor defendants for a reasonable fee to the guardian ad litem, and for a reference to ascertain the amount of the fee.
The application comes within the rule of Kerbaugh v. Vance, 5 Lea, 113, in which it was holden that a guardian ad litem will be allowed compensation for services in conducting the suit of his ward. He is, unlike an attorney for a client sui juris, entitled to a *294lien upon the property protected by his services, whether realty or personalty.
In all cases where it can be done, the corpus of the estate, if realty, should be preserved, and the court in which the case is pending should have the estate rented, and out of the rents have paid the fees to the guardian ad litem.
The application is allowed.